1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    BRYAN K. ESCOBAR,                              Case No. 2:19-cv-00625-GW-KES
12                   Petitioner,
                                                     ORDER TO SHOW CAUSE WHY
13       v.
                                                      PETITION SHOULD NOT BE
14    CALIFORNIA CORRECTIONS                                 DISMISSED
      DEPARTMENT,
15
                    Respondent.
16
17
                                                I.
18
                                       INTRODUCTION
19
              On January 14, 2019, Bryan K. Escobar (“Petitioner”) constructively filed a
20
     Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28
21
     U.S.C. § 2254 (the “Petition”). (Dkt. 1 at 8 [signature date].1) Petitioner is a
22
23            1
             All page citations are to the CM/ECF pagination. “Under the mailbox rule,
24   a prisoner’s pro se habeas petition is deemed filed when he hands it over to prison
25   authorities for mailing to the relevant court.” Campbell v. Henry, 614 F.3d 1056,
     1058-59 (9th Cir. 2010) (citation omitted). A court generally deems a habeas
26   petition filed on the day it is signed, Roberts v. Marshall, 627 F.3d 768, 770 n.1
27   (9th Cir. 2010), because it assumes the petitioner turned the petition over to prison
     authorities for mailing that day. Butler v. Long, 752 F.3d 1177, 1178 n.1 (9th Cir.
28   2014) (per curiam, as amended). A petitioner is not entitled to the benefit of the
                                                  1
1    California state prisoner currently in custody due to pleading nolo contendere to
2    “possession of a firearm.” (Id. at 2.) He now contends that he was “pressure[d] to
3    sign a deal.” (Id. at 3.)
4          Pursuant to Rule 4 of the Rules Governing § 2254 Petitions, the Court may
5    raise sua sponte the issue of whether the Petition is timely under the Antiterrorism
6    and Effective Death Penalty Act of 1996 (“AEDPA”). Day v. McDonough, 547
7    U.S. 198, 202 (2006); Nardi v. Stewart, 354 F.3d 1134, 1141 (9th Cir. 2004). The
8    Court therefore orders Petitioner to show cause in writing on or before March 4,
9    2019, why the Petition should not be dismissed as untimely and/or unexhausted.
10                                              II.
11                                PROCEDURAL HISTORY
12         Per the Petition, Petitioner was sentenced by a judge the same day that he
13   pled nolo contendere: August 10, 2017. (Dkt. 1 at 2.) He did not pursue a direct
14   appeal or file any collateral challenges prior to filing the instant Petition. (Id. at 3.)
15         He now raises five claims for habeas relief: (1) his conviction violates the
16   Second Amendment, because he has a right to “possess a firearm for household
17   safety”; (2) his conviction violates the First Amendment, because he has “a right to
18   protest against non-religious belief based on [his] religion …”; (3) his conviction is
19   cruel and unusual punishment, because he is at risk of assault while in custody;
20   (4) the search that led to discovery of the firearm violated the Fourth Amendment;
21   and (5) he is eligible for early release under Proposition 57.2 (Id. at 5-6.)
22
23   mailbox rule, however, if he gave the petition to prison authorities after the statute
     of limitations period had already expired. Stillman v. LaMarque, 319 F.3d 1199,
24   1201 (9th Cir. 2003). For purposes of this order, the Court assumes (without
25   deciding) that Petitioner is entitled to the benefit of the mailbox rule.
26         2
             California’s Proposition 57, approved by voters in November 2016, makes
27   parole more available for certain felons convicted of nonviolent crimes. Travers v.
     California, 2018 U.S. Dist. LEXIS 18715, at *3-4 (N.D. Cal. Feb. 5, 2018).
28   Because success on a Proposition 57 claim (i.e., obtaining consideration for parole)
                                                 2
1                                             III.
2                                       DISCUSSION
3    A.    The Petition Appears Untimely.
4          Under AEDPA, a state prisoner ordinarily has one year from the date his
5    conviction becomes final to file a federal habeas corpus petition. 28 U.S.C.
6    § 2244(d)(1)(A). Here, Petitioner was convicted and sentenced on August 10,
7    2017. (Dkt. 1 at 2.) He had 60 days to file a direct appeal. Cal. R. of Court, rule
8    8.308(a). Absent tolling, Petitioner therefore had until October 9, 2018, to file his
9    federal petition. Because Petitioner constructively filed his Petition on January 14,
10   2019, without tolling it is untimely under AEDPA.
11         The period of limitation is tolled while a properly filed state post-conviction
12   petition is pending. 28 U.S.C. § 2244(d)(2). Petitioner, however, fails to identify
13   any post-conviction petitions that would create statutory tolling.
14         The AEDPA statute of limitations is subject to equitable tolling in
15   appropriate cases. Holland v. Florida, 560 U.S. 631, 645 (2010). To qualify, a
16   petitioner must demonstrate: (1) that he has been pursuing his rights diligently, and
17   (2) that some “extraordinary circumstance” stood in his way that prevented him
18   from timely filing. Id. at 649 (citing Pace v. DiGuglielmo, 544 U.S. 408, 418
19   (2005)). To be eligible for equitable tolling due to mental impairment, a petitioner
20   must meet a two-part test:
21         (1) First, a petitioner must show his mental impairment was an
22         “extraordinary circumstance” beyond his control by demonstrating
23         the impairment was so severe that either
24                (a) petitioner was unable rationally or factually to personally
25                understand the need to timely file, or
26
27   will not necessarily lead to immediate or speedier release, such claims must be
     alleged as civil rights claims, not habeas claims. Id. at *7-8.
28
                                                 3
1                 (b) petitioner’s mental state rendered him unable personally to
2                 prepare a habeas petition and effectuate its filing.
3          (2) Second, the petitioner must show diligence in pursuing the claims
4          to the extent he could understand them, but that the mental
5          impairment made it impossible to meet the filing deadline under the
6          totality of the circumstances, including reasonably available access to
7          assistance.
8    Bills v. Clark, 628 F.3d 1092, 1099-1100 (9th Cir. 2010).
9          The Petition does not identify any grounds for statutory or equitable tolling.
10   B.    The Petition Appears Unexhausted.
11         The United States Supreme Court follows a rule of “total exhaustion,”
12   requiring that all claims in a habeas petition be exhausted before a federal court
13   may grant the petition. See Rose v. Lundy, 455 U.S. 509, 522 (1982). To satisfy
14   the exhaustion requirement, a petitioner must fairly present his federal claims in
15   the state courts to give the State the opportunity to pass upon and correct alleged
16   violations of the petitioner’s federal rights. Duncan v. Henry, 513 U.S. 364, 365
17   (1995) (per curiam). Exhaustion requires that a petitioner’s claims be fairly
18   presented to the highest court in a state court system even if that court’s review is
19   discretionary. O’Sullivan v. Boerckel, 526 U.S. 838, 845-47 (1999); James v.
20   Giles, 221 F.3d 1074, 1077 n.3 (9th Cir. 2000). For a petitioner in California state
21   custody, this generally means the petitioner must have fairly presented his claims
22   to the California Supreme Court. See O’Sullivan, 526 U.S. at 845 (interpreting 28
23   U.S.C. § 2254(c)); Gatlin v. Madding, 189 F.3d 882, 888 (9th Cir. 1999) (applying
24   O’Sullivan to California). A petitioner has the burden of demonstrating that he has
25   exhausted available state remedies. See, e.g., Cartwright v. Cupp, 650 F.2d 1103,
26   1104 (9th Cir. 1981), cert. denied, 455 U.S. 1023 (1982).
27         Petitioner does not claim to have exhausted any of his claims by fairly
28   presenting them to the California Supreme Court. (See Dkt. 1 at 2-8.) Petitioner’s
                                               4
1    five claims thus appear unexhausted.
2          Under Rhines v. Weber, 544 U.S. 269 (2005), a district court has discretion
3    to stay a wholly or partially unexhausted petition to allow a petitioner to exhaust
4    his claims in state court without running afoul of AEDPA’s one-year statute
5    limitations period. Id. at 273-75; Mena v. Long, 813 F.3d 907, 912 (9th Cir. 2016)
6    (“a district court has the discretion to stay and hold in abeyance fully unexhausted
7    petitions under the circumstances set forth in Rhines”). A district court may stay a
8    petition if: (1) the petitioner has good cause for his failure to exhaust his claims;
9    (2) the unexhausted claims are potentially meritorious; and (3) there is no
10   indication that the petitioner intentionally engaged in dilatory tactics. Rhines, 544
11   U.S. at 278. A petitioner is not entitled to a Rhines stay if he filed his federal
12   petition after the AEDPA statute of limitations had already expired. King v.
13   Frauenheim, 2016 U.S. Dist. LEXIS 20634, at *22 (N.D. Cal. Feb. 19, 2016).
14         Should Petitioner opt to move for a Rhines stay, the Court notes
15   preliminarily that he may have difficulty showing that he has any meritorious
16   habeas claims. His Eight Amendment and Proposition 57 claims appear to be civil
17   rights claim, not habeas claims. His Fourth Amendment claim is not cognizable on
18   federal habeas review. Stone v. Powell, 428 U.S. 465, 481-82 (1976). His First
19   Amendment claim is unintelligible. Finally, if Plaintiff was convicted under one of
20   the California Penal Code sections tying restrictions on gun ownership to criminal
21   history,3 then his Second Amendment claim likely lacks merit. District of
22   Columbia v. Heller, 554 U.S. 570, 626 (2008) (“Although we do not undertake an
23
24         3
             See, e.g., Cal. Penal Code § 29800 (criminalizing possession of a firearm
25   by a felon), § 29805 (criminalizing possession of a firearm by persons convicted of
     certain misdemeanors), § 29815 (criminalizing possession of a firearm in violation
26   of probation condition), § 29820 (criminalizing possession of a firearm for persons
27   convicted of juvenile offenses), and § 29825 (criminalizing possession of a firearm
     in violation of a temporary restraining order, injunction, or protective order).
28
                                                   5
1    exhaustive historical analysis today of the full scope of the Second Amendment,
2    nothing in our opinion should be taken to cast doubt on longstanding prohibitions
3    on the possession of firearms by felons and the mentally ill ….”).
4                                               IV.
5                                       CONCLUSION
6          On or before March 4, 2019, Petitioner shall therefore respond to this
7    Order to Show Cause (“OSC”) by doing one of the following:
8          (1) Show in writing why his Petition is timely and exhausted; or
9          (2) Show in writing why his Petition is timely, and move under Rhines to
10             stay this habeas action while he exhausts his claims in state court,
11             explaining why he satisfies all three requirements for a Rhines stay; or
12         (3) File a voluntary dismissal of this action.
13         If Petitioner elects to voluntarily dismiss this action, then he may still file a
14   civil rights lawsuit in the Southern District of California (i.e., the jurisdiction
15   where he is presently in custody) arguing that staff members at San Diego’s
16   Richard J. Donovan Correctional Facility have failed to protect him and/or failed to
17   comply with the requirements of Proposition 57.
18
19
20   DATED: February 05, 2019

21                                                     ______________________________
22                                                     KAREN E. SCOTT
                                                       United States Magistrate Judge
23
24
25
26
27
28
                                                   6
